Title: From George Washington to Charles-René-Dominique Sochet Destouches, 24 January 1781
From: Washington, George
To: Destouches, Charles-René-Dominique Sochet


                        
                            Sir,
                            Head Quarters New Windsor Janry 24 1781
                        
                        The letter you did me the honor to write me the 20th of last month by some inexplicable delay did not reach
                            me till the 20th instant. I immediately wrote to Governor Clinton on the subject and received an answer of which the
                            inclosed is a copy. The letter from him to you which accompanies this will I hope give you a satisfactory explanation of
                            the disappointment you mention in the flour destined for the fleet. You may rely on the assurances the Governor gives you
                            of his disposition to promote the operations for procuring your supplies in the state; and that nothing will give me
                            greater pleasure than frequent opportunities of being useful to you and of testifying the perfect consideration with which
                            I have the honor to be Sir Your most Obedt & most hume Ser.

                    